Citation Nr: 0835301	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from August 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In July 2007, the veteran appeared in a video 
conference hearing before the undersigned acting Veterans Law 
Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the veteran last worked at the U.S. 
Postal Service in June 2001.  He now claims that he is unable 
to secure or maintain gainful employment because of his 
service-connected disabilities involving (1) affective 
disorder, rated as 30 percent disabling; (2) a post-operative 
scar due to removal of a sebaceous cysts from his right ear, 
rated as 30 percent disabling; (3) neuritis of the fifth 
cranial nerve, rated as 10 percent disabling; and (4) a post-
operative scar due to removal of a sebaceous cyst from his 
left ear, rated at the noncompensable (zero percent) level.  

Before the Board is able to adjudicate the veteran's TDIU 
claim on the merits, however, additional information is 
required to determine the degree of industrial impairment 
resulting from these service-connected disabilities. See 
Beaty v. Brown, 6 Vet. App. 532 (1994).  The medical records, 
at present, do not clearly indicate whether the veteran is 
unemployable as the result of his service-connected 
disabilities as opposed to his nonservice-connected 
disabilities - namely hypertension, sleep apnea, residuals of 
a stroke, and a possible personality disorder.

For example, in a July 2001 report A. Jean-Pierre, M.D noted 
that the veteran's history of harassment resulted in 
complications of his medical conditions (hypertension, sleep 
apnea, and stroke) rendering him unable to continue to work.  
In a December 2001 report, Dr. Jean-Pierre noted that the 
veteran had collapsed on numerous times due to pressure at 
work and that he could not function at work.  Then, in an 
April 2002 letter, Dr. Jean-Pierre noted that the veteran's 
sleep apnea, racing of the heart, anxiety, and depression 
made functioning "quasi difficult."  In another report 
dated in March 2005, Dr. Jean-Pierre noted that the veteran's 
various conditions (panic disorder with anxiety, major 
depressive disorder, mixed personality with passive 
aggressive paranoid tendency, sleep apnea, hypertensive 
disorder, discogenic disease, etc.) conflicted with a regular 
work schedule and that he should be considered for 
permanently disability.  In a February 2006 letter, Dr. Jean-
Pierre noted that due to the veteran's chronic pain in his 
right ear, anxiety, depression, and panic, he would not be 
employed by any company.  

The veteran was afforded a VA scar examination in April 2005.  
In noting the veteran's history of a scar resulting from 
sebaceous cyst removal with multiple recurrences, the 
examiner noted that the veteran had numerous psychiatric 
issues which impacted his ability to function in a normal 
work environment.  The examiner further noted the veteran's 
pain syndrome from the scar but found it debatable whether 
this contributed to his unemployability. 

In light of these medical opinions, it is unclear whether the 
veteran is unable to work due to his service-connected 
disabilities.  As stated by the Court in Friscia v. Brown, 7 
Vet. App. 294, 297 (1994), the Board may not reject a claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 1 
Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue.





Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA general 
medical examination, and any other 
appropriate examination deemed necessary 
by the VA examiner, to determine the 
effect of the veteran's service-connected 
disabilities on his employability.  The 
claims file must be made available to and 
thoroughly reviewed by the examiner in 
connection with the examination.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of the combination of 
his service-connected disabilities, which 
are: (1) affective disorder, rated as 30 
percent disabling, (2) a post-operative 
scar due to removal of a sebaceous cysts 
from his right ear, rated as 30 percent 
disabling, (3) neuritis of the fifth 
cranial nerve, rated as 10 percent 
disabling, and (4) a post-operative scar 
due to removal of a sebaceous cyst from 
his left ear, rated at the noncompensable 
(zero percent) level.  

In doing so, the examiner also must 
consider the veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities (standing alone).  The 
examiner should address the opinions 
cited herein.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.  

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him a Supplemental 
Statement of the Case and give him an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




